Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.349 Page 1 of 20

   1 DENNIS M. GRADY, Bar No. 118461
     MARK STIFFLER, Bar No. 125239
   2 GRADY AND ASSOCIATES
     3517 Camino Del Rio South, Suite 400
   3 San Diego, California 92108
     Telephone: (619) 528-2530
   4 Email: gradyfedonly@msn.com

   5
       Attorneys for PLAINTIFF, KAM T. TAM
   6

   7

   8
                           UNITED STATES DISTRICT COURT
   9
                          SOUTHERN DISTRICT OF CALIFORNIA
  10

  11 KAM T. TAM,                            ) Case No.: 3:17-CV-00710-JLS
                                            ) (AGS)
  12                    PLAINTIFF,          )
                                            ) THIRD AMENDED COMPLAINT FOR:
  13 vs.                                    )
                                            ) (1) WRONGFUL TERMINATION AND
  14 QUALCOMM, INC., an entity; and         ) OTHER ADVERSE TREATMENT IN
     DOES 1 - 25, inclusive,                ) VIOLATION OF PUBLIC POLICY;
  15                                        ) (2) BREACH OF IMPLIED
                     DEFENDANTS.            ) CONTRACT;
  16                                        ) (3) VIOLATIONS OF THE FAMILY
                                            ) AND MEDICAL LEAVE ACT.
  17                                        )
                                            )
  18                                        ) JURY TRIAL DEMANDED
                                            )
  19                                        )
                                            )
  20                                        )
                                            )
  21
            PLAINTIFF KAM T. TAM complains and alleges as follows1:
  22

  23
                                     JURISDICTION
  24
            1.    This Court has jurisdiction under 28 U.S.C. §1331 over
  25
       PLAINTIFF’s FMLA claim, as well as supplemental jurisdiction
  26
       under 28 U.S.C. §1367 over PLAINTIFF’s state law claims.
  27

  28
                                           -1-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.350 Page 2 of 20

   1

   2                                     VENUE

   3        2.    The events or omissions giving rise to Plaintiff's

   4 claims occurred in this judicial district, thus venue is proper

   5 here pursuant to 28 U.S.C. § 1391(b)(2).

   6

   7                                    PARTIES

   8        3.    PLAINTIFF KAM T. TAM (hereinafter, “PLAINTIFF” or “Mr.

   9 Tam”) is, and at all relevant times was, a resident of the State

  10 of California, County of San Diego.

  11        4.    PLAINTIFF is informed and believes, and thereby

  12 alleges, that DEFENDANT QUALCOMM, INC. (hereinafter, “Qualcomm”)

  13 is, and at all times relevant was, an entity organized and

  14 existing under and by virtue of the laws of a State unknown, with

  15 a principle place of business in the State of California, County

  16 of San Diego.

  17        5.   The true names and capacities of the DEFENDANTS named

  18 herein as DOES 1 through 40, inclusive, whether individual,

  19 corporate, associate, or otherwise, are unknown to PLAINTIFF who

  20 therefore sues such DEFENDANTS by fictitious names pursuant to

  21 California Code of Civil Procedure Section 474.          PLAINTIFF is

  22 informed and believes, and thereby alleges, that DOE DEFENDANTS

  23 are California residents.       PLAINTIFF will amend this Complaint to

  24 show such true names and capacities when they have been

  25 determined.

  26        6.    PLAINTIFF is informed and believes, and thereby

  27 alleges, that each of the DEFENDANTS herein was, at all relevant

  28 times, the agents, employees or representatives of the remaining
                                           -2-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.351 Page 3 of 20

   1 DEFENDANTS and were acting, at least in part, within the scope of

   2 such relationship(s).

   3

   4                        FACTS COMMON TO ALL COUNTS

   5        7.    Mr. Tam began working at Qualcomm as a Patent Counsel

   6 in 2004.    Mr. Tam has Bachelors and Masters degrees in Electrical

   7 Engineering, as well as a law degree, significant experience as

   8 an electrical engineer and patent practitioner prior to law

   9 school, and was extremely knowledgeable in patent law, especially

  10 as applied to Qualcomm’s industry.         In or around April 19, 2008,

  11 Mr. Tam was promoted to Senior Patent Counsel.          As a Senior

  12 Counsel, Mr. Tam’s duty was to prosecute Qualcomm’s patents with

  13 the United States Patent Office.        For the first seven years of

  14 employment with Qualcomm, Mr. Tam received ratings of “Often

  15 Exceeds,” “Consistently Meets +,” or “Consistently Meets,” and

  16 received raises, stock options, and bonuses, reflecting his good

  17 performance.     Prior to 2008, Qualcomm’s Chief Patent Counsels had

  18 encouraged employees to discuss legal issues openly, and Mr. Tam

  19 did so.     Mr. Tam was a participant and his legal knowledge was

  20 well recognized within the Department.          Prior to 2008, Mr. Tam

  21 was encouraged to pursue this goal.         This was an area of

  22 significance to Qualcomm, because licensing of its patent

  23 portfolio made up approximately three quarters of Qualcomm’s

  24 profits, and low quality patents that ultimately were

  25 unenforceable affected Qualcomm’s profits, invited litigation,

  26 increased its litigation costs, and would have a negative impact

  27 on its stock values and shareholders.

  28        8.    In 2008, Katherine Umpleby was hired to replace the
                                           -3-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.352 Page 4 of 20

   1 prior Chief Patent Counsel, Tom Rouse.          After the reorganization,

   2 one supervisor, Peng Zhu, recognizing Mr. Tam’s legal knowledge

   3 in the open legal issues discussions, went to a Qualcomm vice

   4 president and specifically requested that Mr. Tam be placed on

   5 his team.

   6        9.     Mr. Tam initially requested that he not be assigned

   7 under Mr. Zhu’s supervision, because he did not want to acquiese

   8 to the practice of Mr. Zhu’s group of merely cranking out patents

   9 in large quantity, without regard to quality.          In-house counsel

  10 only reviewed the work of outside counsel for form compliance

  11 rather than substance.      This was harmful to the company in the

  12 long term because future patent claims and the avoidance of

  13 patent litigation depended on the sufficiency of the disclosures

  14 in the provisional applications.        Such practices in Mr. Zhu’s

  15 group were more detrimental in particular

  16 because his group handled the most important part of Qualcomm’s

  17 patent portfolio, the LTE (Long Term Evolution) technology.

  18        10.    On or around September of 2010, Mr. Tam had several

  19 discussions with Ms. Umpleby and Mr. Zhu’s supervisor, Robert

  20 O’Connell.     Mr. Tam said he would work in Mr. Zhu’s group if he

  21 was allowed to improve the legal quality of the patents of the

  22 group.      Mr. Tam provided Ms. Umpleby and Mr. O’Connell with

  23 specifics of how to improve the quality of patent legal work.

  24 Ms. Umpleby and Mr. O’Connell rejected Mr. Tam’s proposals.                In

  25 the end, they assigned Mr. Tam to work in Mr. Zhu.

  26        11.    Mr. Tam believed that he owed his loyalty, as an

  27 employee and attorney, to the ultimate client, Qualcomm, and that

  28 he had a mandatory duty under the Business and Professions code,
                                           -4-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.353 Page 5 of 20

   1 Rules of Professional Conduct, and common law fiduciary

   2 obligations to report to his client the legal deficiencies of the

   3 patents and patent production process.          After failing to convince

   4 Ms. Umpleby and Mr. O’Connell of the necessity for producing

   5 legally adequate patents, Mr. Tam believed as a matter of

   6 mandatory duty to his client that this issue had to be further

   7 addressed.    Mr. Tam was aware that there was an “Open Door

   8 Policy” encouraged by Qualcomm to report work-related concerns

   9 and issues.     Under this policy, Qualcomm promised that it would

  10 not retaliate against employees for using the policy.              Sometime

  11 in or around October of 2010, Mr. Tam relying on this promise

  12 went to Qualcomm’s Human Resources (“HR”) under the Open Door

  13 Policy and discussed the same legal problems discussed previously

  14 with Ms. Umpleby and Mr. O’Connell.

  15        12.   Despite the no retaliation promise, immediately after

  16 Ms. Umpleby learned of Mr. Tam’s conversations with HR, the

  17 Patent Department was swiftly reorganized again.           Mr. Tam was

  18 moved from reporting to a Vice President to reporting to Larry

  19 Moskowitz, who had a history of mismanagement of his

  20 subordinates.     This reorganization was less than one month after

  21 the prior reorganization, and was clearly retaliatory.

  22        13.   Shortly after reporting to Mr. Moskowitz, constant

  23 conflicts arose between Mr. Moskowitz and Mr. Tam.            Mr. Moskowitz

  24 began a campaign of harassment of Mr. Tam.            Mr. Moskowitz

  25 eventually gave Mr. Tam a written “Expectations Memo” for

  26 “performance improvement,” under a threat of further discipline

  27 and/or termination.      Mr. Tam had never had any prior discipline.

  28 This was the first time any supervisor had suggested that Mr.
                                           -5-
                                 THIRD AMENDED COMPLAINT
                                                                 3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.354 Page 6 of 20

   1 Tam’s work was not up to standards in over seven years working at

   2 Qualcomm.    The Expectations Memo was to last one year. The

   3 Expectations Memo was imposed on Mr. Tam in substantial part in

   4 retaliation for his availing himself of the Open Door Policy.

   5        14.   Nevertheless, Mr. Tam performed in accordance with the

   6 Expectation Memo. Several months later, Mr. Tam again asked to be

   7 reassigned to report to a new supervisor, Scott Juneau.              Under

   8 Mr. Juneau, as had been the case under prior supervisors, there

   9 were no problems with Mr. Tam’s work for approximately one year.

  10 Mr. Juneau told Mr. Tam that Mr. Tam had passed the requirements

  11 of the Expectation Memo.

  12        15.   In December of 2012, Ms. Umpleby announced that she was

  13 leaving Qualcomm.     Just one month prior to leaving, with full

  14 awareness of Mr. Tam’s problems with Mr. Moskowitz and that there

  15 were no such problems under Mr. Juneau, and in a clear act of

  16 malice, Ms. Umpleby reassigned Mr. Tam back to reporting to Mr.

  17 Moskowitz.    Mr. Tam protested the reassignment to HR, and was

  18 told that once Ms. Umpleby departed Qualcomm, the new Chief

  19 Patent Counsel would likely reassign Mr. Tam to another

  20 supervisor.

  21        16.   Tim Loomis became the new Chief Patent Counsel upon Ms.

  22 Umpleby’s departure, in approximately June of 2013.            Mr. Loomis

  23 did not reassign Mr. Tam as had been assured by HR, so Mr. Tam

  24 again went to HR to change supervisors.          HR asked Mr. Tam how Mr.

  25 Tam would want to be reassigned.        Mr. Tam replied that he would

  26 be more fit to work on assignments related to improving the legal

  27 quality of Qualcomm’s patents.        Mr. Tam consequently discussed

  28 with Mr. Loomis the need for the requested changes.
                                           -6-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.355 Page 7 of 20

   1 Nevertheless, the request was denied.         Mr. Loomis replied to Mr.

   2 Tam that there was no need for Mr. Tam to get involved in

   3 improving the legal quality of Qualcomm’s patents because a

   4 similar project was already in progress.          Later, neither Mr. Tam

   5 nor HR could verify that such a project existed at that time.

   6        17.   Therefore, HR informed Mr. Tam that his request for

   7 reassignment to a new supervisor was formally denied.             On or

   8 around October of 2013, Mr. Moskowitz presented Mr. Tam with a

   9 review, both orally and in writing, stating that Mr. Tam was not

  10 performing his job satisfactorily. The review was imposed on Mr.

  11 Tam, in substantial part, in retaliation for his availing himself

  12 of the Open Door Policy.       HR, for the first time, began pushing

  13 Mr. Tam to resign voluntarily with a severance package. The push

  14 out was imposed on Mr. Tam, in substantial part, in retaliation

  15 for his availing himself of the Open Door Policy.            HR told Mr.

  16 Tam that if Mr. Tam stayed, he would have to continue reporting

  17 to Mr. Moskowitz. As a contentious         attorney who was duty bound

  18 to his client, Mr. Tam decided to persevere and stay with the

  19 company.

  20        18.   On or about January 20, 2014, Mr. Tam was advised by HR

  21 that Qualcomm was going to issue Mr. Tam a Performance

  22 Improvement Plan (“PIP”). The PIP was imposed on Mr. Tam in

  23 substantial part in retaliation for his availing himself of the

  24 Open Door Policy. Again, HR urged Mr. Tam that he should take a

  25 severance package prior to the PIP being issued, as the offer

  26 would not stay open after the PIP was issued.          Mr. Tam chose to

  27 stay and received the PIP.       Mr. Tam, upon reviewing the PIP,

  28 objected that the terms of the PIP were so abstract and
                                           -7-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.356 Page 8 of 20

   1 subjective as to provide no objective measure of results for Mr.

   2 Tam to ascertain if he were meeting the requirements.              The PIP

   3 also contained significant, factual inaccuracies in describing

   4 Mr. Tam’s work and contributions to Qualcomm.           The unfairness and

   5 deficiencies of the PIP were motivated by Defendants in

   6 substantial part for Mr. Tam using the Open Door Policy.

   7 Basically, as written, the PIP gave Mr. Moskowitz, who already

   8 had demonstrated hostility towards Mr. Tam, free reign to claim

   9 Mr. Tam was not meeting the standards, in, substantial part in

  10 retaliation for Mr. Tam’s use of the Open Door Policy.              For

  11 example, the PIP required Mr. Tam to “improve the quality of his

  12 work product” without any explanation of how the quality of Mr.

  13 Tam’s work product was deficient; to “take accountability for his

  14 performance” without explaining how Mr. Tam had failed to do so;

  15 “taking a leadership role in the Department” without requiring

  16 Mr. Moskowitz to give Mr. Tam a “leadership role” or explaining

  17 what this even meant; and “communicate at the level required of a

  18 patent attorney” again without any guidelines regarding how Mr.

  19 Tam’s communications had not been at patent attorney level.

  20 These were all extremely vague and overly broad goals, opening

  21 the door for Mr. Moskowitz to shove Mr. Tam out in substantial

  22 part because Mr. Tam availed himself of the Open Door Policy.

  23        19.   On January 29, 2014, Mr. Tam appealed the fairness of

  24 the PIP via “The Qualcomm Way,” which was supposed to be an

  25 avenue by which employees could voice their concerns without

  26 retaliation.     Mr. Tam expected an unbiased review of the PIP, Mr.

  27 Tam’s patent quality concerns, and Mr. Tam’s situation. He also

  28 expected a fair review and no retaliation.            However, this appeal
                                           -8-
                                 THIRD AMENDED COMPLAINT
                                                                 3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.357 Page 9 of 20

   1 apparently was not kept confidential or fair, because Mr. Tam’s

   2 reporting the problems seemed to exacerbate the hostility against

   3 Mr. Tam.

   4        20.   During the PIP period, meetings were held weekly.

   5 Motivated in substantial part by retaliation for Mr. Tam using

   6 the Qualcomm Way and Open Door procedures,            Mr. Moskowitz made

   7 demands that were based on unfair, subjective assessments of the

   8 prior week’s performance.       The demands were also contradictory,

   9 disorganized, and difficult to understand, likely intentionally

  10 so. In further retaliation,       Mr. Moskowitz insisted that Mr. Tam

  11 attend multiple two and three day classes every week, refusing to

  12 allow Mr. Tam to take the courses on-line, and insisted that Mr.

  13 Tam attend meetings having nothing to do with Mr. Tam’s duties,

  14 leaving insufficient time to meet Mr. Moskowitz’s productivity

  15 demands.     Eventually Human Resources had to step in and allow Mr.

  16 Tam to take the classes on-line after Mr. Tam disclosed the

  17 situation to HR.

  18        21.   Mr. Moskowitz escalated his retaliation of Mr. Tam.                He

  19 blamed Mr. Tam for clerical errors, errors made by others, and

  20 accused Mr. Tam of performing sub par, based upon faulty

  21 interpretations of patent law. In disparate treatment,              Mr. Tam

  22 was held to standards not required of other patent counsel.

  23        22.   The harassment and retaliation by Mr. Moskowitz took

  24 its toll, and Mr. Tam was forced to take FMLA leave in February

  25 of 2014.     Mr. Tam was placed on anxiety and depression

  26 medications by his doctor.       In May of 2014, when Mr. Tam returned

  27 to work, Mr. Moskowitz told Mr. Tam that there would be no

  28 adjustment time and the terms of the PIP that had led to Mr.
                                           -9-
                                 THIRD AMENDED COMPLAINT
                                                                 3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.358 Page 10 of 20

   1 Tam’s FMLA leave were going to be in full force and effect

   2 immediately.     On May 7, 2014, Mr. Tam was told that the PIP was

   3 being extended two weeks.       However, because Mr. Tam’s cases had

   4 all been transferred to other attorneys while Mr. Tam was on

   5 leave, and Mr. Moskowitz refused to reassign them back to Mr.

   6 Tam, there was no way that Mr. Tam could meet the productivity

   7 requirements of the PIP. Defendants made it impossible for Mr.

   8 Tam to successfully complete the requirements of the PIP in order

   9 to fabricate a pretext for firing him to conceal Defendants’

  10 true, unlawful motivation for firing him (i.e. his use of FMLA,

  11 his disability, his use of the Qualcomm Way Policy, and/or his

  12 use of the Open Door Policy.

  13         23.   Again, Human Resources urged Mr. Tam to take the prior

  14 severance package offer.       Again, Mr. Tam chose to persevere.

  15         24.   Because Mr. Tam had no case load, then in order to

  16 fulfill the terms of the unwarranted PIP, Mr. Tam was told to (1)

  17 prepare a presentation on a legal topic for Mr. Moskowitz’s

  18 group; (2) prepare to help another attorney organize a meeting;

  19 and (3) take over filing one of Mr. Moskowitz’s existing case

  20 applications (Qualcomm Docket No. 141551P1).

  21         25.   Mr. Tam scheduled the presentation for May 26, 2014.

  22 Mr. Tam tried to get in contact with the other attorney with whom

  23 he was to coordinate a meeting, but the attorney did not respond.

  24 With regard to the third requirement, the most important part of

  25 the patent, the patent claim set, prepared by Mr. Moskowitz used

  26 an incorrect claim scope.       Mr. Tam worked with the actual

  27 inventors to revise the claims with the appropriate scope, as Mr.

  28 Tam knew he was being scrutinized with Mr. Moskowitz looking for
                                          -10-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.359 Page 11 of 20

   1 any excuse to fire Mr. Tam.       Mr. Tam’s version of the application

   2 was ultimately filed.

   3         26.   On or about May 14, 2014, at the next PIP meeting, Mr.

   4 Tam reported all of the above compliance with the PIP.             Mr.

   5 Moskowitz and Mr. Gentry from Human Resources falsely stated that

   6 Mr. Tam should have done more work, despite knowing that Mr.

   7 Moskowitz had taken all of Mr. Tam’s cases away from Mr. Tam.

   8 Mr. Tam asked what he should do next, and was told only to

   9 “attend classes.”

  10         27.   On or about May 21, 2014, prior to allowing Mr. Tam’s

  11 presentation of a legal topic for which Mr. Tam had prepared and

  12 which was “required” by the PIP, Mr. Moskowitz arbitrarily

  13 decided in retaliation that Mr. Tam had not met the requirements

  14 of the PIP with regard to “High Quality Preparation and

  15 Prosecution” (even though the only application that Mr. Tam had

  16 been allowed to work on was filed), “Taking Accountability of His

  17 Performance” (even though Mr. Tam’s performance was in the sole

  18 control of Mr. Moskowitz), and “Taking on more of a Leadership

  19 Role in the IP Department” (even though Mr. Tam had prepared the

  20 presentation which was scheduled to take place in five days).

  21 Human Resources told Mr. Tam that Mr. Tam was being terminated

  22 and Mr. Tam’s last day of work was May 23, 2014. There was no

  23 lawful basis for firing Mr. Tam, and the reasons offered are pre-

  24 textual

  25         28.   On or about May 12, 2016, Mr. Tam and Defendant

  26 QUALCOMM entered into a stipulation which extended all time

  27 limits for Mr. Tam’s claims until June 13, 2016 (Exhibit 1

  28 hereto). On June 13, 2016, Mr. Tam filed this action. All claims
                                          -11-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.360 Page 12 of 20

   1 are timely in all respects.

   2                               FIRST COUNT
        A(Wrongful Termination)and Other Adverse Treatment In Violation
   3       of Public Policies Against QUALCOMM and DOES 1-5 and 6-15,
                                   Inclusive.)
   4
             29.    PLAINTIFF hereby realleges and incorporates by
   5
       reference herein each and every preceding paragraph of this
   6
       complaint.
   7
             30.    As a first basis for this count, Mr. Tam was willfully
   8
       fired by Defendants and otherwise willfully adversely treated by
   9
       them for taking medical leave protected by the strong public
  10
       policies of California’s Family Rights Act and the federal Family
  11
       and Medical Leave Act as well as the strong public policies of
  12
       the Fair Employment and Housing Act and American’s with
  13
       Disabilities Act against an employer retaliating against an
  14
       employee who achieves medical leave as an accommodation of his
  15
       disabilities.
  16
             31.    As a second basis for this count, the Defendants fired
  17
       and otherwise adversely treated Mr. Tam in violation of the
  18
       strong public policies of the California Fair Employment and
  19
       Housing Act (FEHA) and the Americans with Disabilities Act (ADA)
  20
       against disability discrimination and retaliation for requesting
  21
       and/or achieving an accommodation of his disabilities.           Pursuant
  22
       to the FEHA, Plaintiff was protected from disability
  23
       discrimination because he had a disability (anxiety and
  24
       depression), and/or because Qualcomm regarded him as having a
  25
       disability, and/or because he had a record of having a
  26
       disability, and/or because he had a medical condition which could
  27
       lead to a disability.     At a minimum, Qualcomm plausibly regarded
  28
                                          -12-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.361 Page 13 of 20

   1 Plaintiff as having a disability and/or as having a medical

   2 condition which could lead to a disability because Qualcomm

   3 approved his FMLA leave, and the FMLA only authorizes leave for

   4 employees who have a substantial medical condition, and,

   5 moreover, Plaintiff required the maximum (twelve weeks) of FMLA

   6 leave.    In addition, Qualcomm plausibly regarded Plaintiff as

   7 having a disability and/or a condition which could lead to a

   8 disability because of the interaction Plaintiff had with Qualcomm

   9 management (which resulted in adverse treatment of him) prior to

  10 and immediately after he returned from FMLA (i.e. accommodation)

  11 leave.    Just the way plaintiff was targeted by Qualcomm

  12 immediately after his return from the FMLA leave alone, plausibly

  13 supports the conclusion that such treatment was motivated in part

  14 by his disability and/or the recent use of the leave as an

  15 accommodation of his disability.        Such treatment included, but

  16 was not limited to, not returning him to his same job duties

  17 (even in contravention of FMLA requirements), extending his PIP,

  18 transferring his work to other attorneys thus          making it

  19 impossible for Plaintiff to successfully complete the requirement

  20 of the PIP, irrationally stating that Plaintiff should have done

  21 more work, deciding that Plaintiff did not meet the requirements

  22 of the PIP, and then firing Plaintiff.

  23         32.   Given the parties’ stipulation of May 12, 2016,

  24 (Exhibit 1) this count was timely filed on June 13, 2016 within

  25 the applicable statute of limitations.

  26         33.   DEFENDANTS terminated Mr. Tam wrongfully, in violation

  27 of the strong public policies stated in the statutes listed

  28 above.
                                          -13-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.362 Page 14 of 20

   1         34.   As a proximate result of DEFENDANTS’ termination of Mr.

   2 Tam’s employment in violation of the strong public policies of

   3 the State of California and the United States of America,

   4 PLAINTIFF has suffered substantial losses in earnings, bonuses,

   5 deferred compensation, and other employment benefits and has

   6 suffered embarrassment, humiliation and mental anguish, all to

   7 his damage in an amount according to proof.

   8         35.   DEFENDANTS committed the acts alleged herein willfully,

   9 maliciously, fraudulently and oppressively with the wrongful

  10 intention of injuring Mr. Tam, from an improper and evil motive

  11 amounting to malice, fraud, oppression, and in conscious

  12 disregard of Mr. Tam’s rights.        Mr. Tam is thus entitled to

  13 recover punitive damages from all DEFENDANTS in an amount

  14 according to proof.

  15         36.   Further, because this Complaint serves to enforce

  16 strong public policies of the State of California and the United

  17 States of America which inure to the public, PLAINTIFF is

  18 entitled to attorneys fees and costs pursuant to California Code

  19 of Civil Procedure §1021.5 and/or other provisions of law.

  20         37.   WHEREFORE, PLAINTIFF requests relief as hereinafter

  21 provided.

  22                            SECOND COUNT
     (Breach of Implied Contract Against All Named DEFENDANTS and DOES
  23                     1-5 and 15-20, Inclusive.)

  24         38.   PLAINTIFF hereby realleges and incorporates by

  25 reference herein each and every preceding paragraph of this

  26 complaint.

  27         39.   QUALCOMM’s written “Open Door” policy stated “Qualcomm

  28 encourages employees to raise any concerns or suggestions they
                                          -14-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.363 Page 15 of 20

   1 may have about work-related issues.” The Open Door Policy also

   2 stated “Protections against Retaliation. Qualcomm will not

   3 tolerate any retaliation for reporting a concern . . . . Any

   4 violation of this policy will result in discipline up to and

   5 including termination of employment.”

   6         40.   QUALCOMM’s written “Qualcomm Way” Policy stated

   7               We welcome and encourage questions or concerns
                   raised by employees.    Accordingly, Qualcomm will
   8               not tolerate retaliation against anyone for raising
                   concerns in good faith regarding an actual or
   9               suspected violation of our Code, Company policy or
                   the law. Raising a concern in ‘good faith’ means
  10               that, to your knowledge, the information you have
                   provided us is truthful and accurate. Our stance
  11               against retaliation ensures that you can raise a
                   concern or assist in an investigation in good faith
  12               without fear of retaliation for doing so.

  13         41.   Under the Open Door Policy, Qualcomm promised that it

  14 would not retaliate against employees for using the policy to

  15 report work-related issues. This is a bargained-for exchange.

  16 Qualcomm promised that it would not retaliate. Mr. Tam promised

  17 to report work-related issues that he might otherwise not do. Mr.

  18 Tam relied on Qualcomm’s promise to his detriment because he was

  19 fired and otherwise adversely treated in substantial part for

  20 using the Open Door Policy. This was a breach of an implied

  21 contract between the parties.

  22         42.   Similarly, QUALCOMM breached an implied contract by

  23 retaliating against Mr. Tam in violation of the Qualcomm Way

  24 policy because he exercised his rights under that policy.

  25         43.   At all times relevant Mr. Tam did all the things he was

  26 obligated to do to ensure that he lived up to his obligations

  27 under the contract.      However, Qualcomm did not.       Instead, on a

  28 continuing basis from shortly after the time Plaintiff used the
                                          -15-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.364 Page 16 of 20

   1 Open Door policy in October 2010 and ending upon his termination

   2 in may 2014, Qualcomm violated the Open Door policy by

   3 continuously retaliating against Plaintiff for using it.              Thus,

   4 the initial retaliation was the second reorganization of the

   5 patent department; following that Mr. Moskowitz begun a campaign

   6 of harassment of Plaintiff; following that Mr. Moskowitz gave

   7 Plaintiff a written “expectations memo” under threat of further

   8 discipline; following that Mr. Moskowitz gave Plaintiff an

   9 unsatisfactory job review; following that HR began pushing

  10 Plaintiff to quit; following that Plaintiff was subjected to an

  11 unfair and deficient PIP; following that HR again urged Plaintiff

  12 to quit.     Following that, in January 2014, Plaintiff appealed the

  13 fairness of the PIP via the       “Qualcomm Way,” which also included

  14 anti-retaliation protections; following that, in further

  15 retaliation of Plaintiff for using the Open Door procedure and

  16 now the Qualcomm Way procedure as well, Mr. Moskowitz made

  17 demands based on unfair assessments of the prior week’s

  18 performance; following that, Mr. Moskowitz insisted that

  19 Plaintiff attend meetings that had nothing to do with Plaintiff’s

  20 job duties; following that Mr. Moskowitz blamed Plaintiff for

  21 errors made by others and accused him of performing sub-par;

  22 following that, when Plaintiff returned to work from FMLA in May

  23 2014, Mr. Moskowitz told him that there would be no adjustment

  24 time, and the terms of the PIP that led to Plaintiff’s FMLA leave

  25 were going to be in full force and effective immediately;

  26 following that, on May 7, 2014, the PIP was extended for two

  27 weeks; following that, it became impossible for Plaintiff to meet

  28 the productivity requirements of the PIP because his cases had
                                          -16-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.365 Page 17 of 20

   1 been transferred to other attorneys while he had been on FMLA

   2 leave; following that were the false criticisms from Mr.

   3 Moskowitz and Mr. Gentry from Human Resources that Plaintiff

   4 should have done more work despite knowing that Mr. Moskowitz had

   5 taken all of Plaintiff’s cases away from Plaintiff; following

   6 that was the decision by Mr. Moskowitz that Plaintiff had not met

   7 the requirements of the PIP; following that was Plaintiff being

   8 terminated in May 2014. Thus, on a continuing basis from the time

   9 Plaintiff first used the “Open Door” policy in October 2010 until

  10 his termination in May 2014, Plaintiff was retaliated against for

  11 using the policy.      Moreover, from the time he used the “Qualcomm

  12 Way” policy in January 2014 until his termination in May 2014,

  13 Plaintiff was retaliated against for using that policy as well.

  14         44.   As a proximate result of DEFENDANTS’ breach of the

  15 implied contract, Mr. Tam has suffered and continues to suffer

  16 substantial losses in earnings, bonuses, deferred compensation,

  17 and other employment benefits all to his damage in an amount

  18 according to proof.

  19         45.   WHEREFORE, PLAINTIFF requests relief as hereinafter

  20 provided.

  21                             THIRD COUNT
     (Violations of the Family and Medical Leave Act Against all Named
  22           DEFENDANTS and DOES 1-5 and 20-25, Inclusive.)

  23         46.   PLAINTIFF hereby realleges and incorporates by

  24 reference herein each and every preceding paragraph of this

  25 complaint.

  26         47.   At all times relevant, PLAINTIFF was an employee

  27 protected by the Family and Medical Leave Act, and DEFENDANTS

  28 were employers required to comply with the Family and Medical
                                          -17-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.366 Page 18 of 20

   1 Leave Act.

   2         48.   DEFENDANTS’ conduct including extending the PIP;

   3 denying PLAINTIFF an opportunity to successfully complete the

   4 unwarranted, retaliatory PIP; and firing PLAINTIFF was in

   5 substantial part in wilful retaliation for his taking leave

   6 protected under the Family and Medical Leave Act.           Although

   7 DEFENDANTS wrongful treatment of PLAINTIFF in violation of the

   8 FMLA was willful, it did not need to be for FMLA violations to

   9 occur because the stipulation between the parties (Exhibit 1,

  10 hereto), extended all the time limitations for the claims

  11 PLAINTIFF pursues in this action.

  12         49.   As a proximate result of DEFENDANTS’ conduct, PLAINTIFF

  13 has suffered substantial losses in earnings, bonuses, deferred

  14 compensation, and other employment benefits, and other harm,

  15 including emotional distress, all to his damage in an amount

  16 according to proof.

  17         50.   DEFENDANTS’ conduct was not in good faith, entitling

  18 PLAINTIFF to, in addition, liquidated damages equal to the entire

  19 amount of lost wages, benefits, other lost compensation, and

  20 interest in an amount according to proof.

  21         51.   Further, PLAINTIFF has incurred, continues to incur and

  22 is entitled to his attorneys fees, costs, and expert fees,

  23 according to proof.

  24         WHEREFORE, PLAINTIFF requests relief as hereinafter

  25 provided.

  26

  27                                    PRAYER

  28         WHEREFORE, PLAINTIFF requests relief as follows:
                                          -18-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.367 Page 19 of 20

   1         1.   For damages according to proof including losses incurred

   2 in seeking and performing substitute employment and in earnings,

   3 bonuses, deferred compensation and other employment benefits;

   4         2.   For interest on the amount of losses incurred in seeking

   5 and performing substitute employment and in earnings, bonuses,

   6 deferred compensation and other employment benefits at the

   7 prevailing rates;

   8         3.   For compensatory damages according to proof including

   9 losses resulting from embarrassment, humiliation, mental anguish,

  10 harm to reputation and emotional distress;

  11         4.    That DEFENDANTS, their agents, successors, employees

  12 and those acting in concert be permanently enjoined from engaging

  13 in each of the unlawful practices, policies, usages and customs

  14 set forth herein;

  15         5.   For reinstatement of PLAINTIFF to the position from

  16 which PLAINTIFF was wrongfully terminated or a comparable

  17 position in DEFENDANTS’ organization and reimbursement for all

  18 lost wages and work benefits attendant thereto that would have

  19 been afforded PLAINTIFF but for said wrongful termination;

  20         6.    For a declaration that DEFENDANTS engaged in (1)

  21 Wrongful Termination in Violation of Public Policy; (2) Breach of

  22 Implied Contract; and/or (3) Violations of the Family and Medical

  23 Leave Act.

  24         7.    That DEFENDANTS, their agents, successors, employees

  25 and those acting in concert, be enjoined permanently from

  26 engaging in each of the unlawful practices, policies, usages and

  27 customs set forth herein;

  28         8.    Attorneys fees and costs pursuant to California Code of
                                          -19-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
Case 3:17-cv-00710-JLS-AGS Document 27 Filed 01/07/19 PageID.368 Page 20 of 20

   1 Civil Procedure section 1021.5, and/or other provisions of law;

   2         9.    Interest pursuant to 29 U.S.C. §2617(a)(1)(A)(ii); 29

   3 CFR 825.400(c), and as otherwise allowed by law;

   4         10.   Liquidated damages pursuant to 29 U.S.C.

   5 §2617(a)(1)(A)(iii) equal to the entire amount of lost wages,

   6 benefits, other lost compensation, and interest in an amount

   7 according to proof;

   8         11.   Attorneys fees, expert witness fees, and costs pursuant

   9 to 29 U.S.C. §2617(a)(3) and 29 CFR 825.400(c); and

  10         12.   For such other and further relief as the Court may deem

  11 proper.

  12

  13
                                                     GRADY AND ASSOCIATES
  14

  15
       DATED: January 7, 2019                  By:     /s/ Dennis M. Grady
  16                                                 DENNIS M. GRADY, Esq.

  17
                          PLAINTIFF DEMANDS TRIAL BY JURY
  18

  19
                                                     GRADY AND ASSOCIATES
  20

  21
       DATED: January 7, 2019                  By:      /s/ Dennis M. Grady
  22                                                 DENNIS M. GRADY, Esq.
                                                     Attorneys for PLAINTIFF
  23                                                 Kam T. Tam

  24

  25

  26

  27

  28
                                          -20-
                                 THIRD AMENDED COMPLAINT
                                                                3:17-CV-00710-JLS (AGS)
